Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 26 April 2021 have been fully considered but they are not persuasive.
The bi-predicted MV predictor in Li is based on two motion vectors (with corresponding samples) from their corresponding reference blocks, whereas Claim 1 recites refining a motion vector based on a gradient value corresponding to a sample in a reference block.  However, the Examiner respectfully disagrees.  An inter-coded block is encoded according to a motion vector that points to a block of reference samples forming the predictive block (Li: paragraph [0005]).  As previously cited, Li discloses a gradient based matching for motion search and derivation, wherein the disclosure describes techniques related to decoder-side motion vector derivation (DMVD), and the disclosure describes techniques related to refining a bi-predicted motion vector (MV) predictor using gradient information (Li: paragraph [0006]).  Therefore, the bi-directional prediction using gradient information, as discussed by Li, relates to the reference samples in the reference block.
The Applicant further contends that Claim 1 recites the current block is divided into multiple blocks responsive to a height (H) or a width (W) of the current block being greater than a threshold (L), whereas Lee discloses splitting the square first coding unit into non-square second coding units, based on split shape mode information (Lee paragraph [0148]).  However, the Examiner respectfully disagrees.  Lee discloses that information about a largest size of a luma coding block may be obtained from a bitstream (Lee: paragraph [0074]).  For example, the largest size of the luma coding block indicated by the information about the largest size of the luma coding block may be one of 4x4, 8x8, 16x16, 32x32, 64x64, 128x128, and 256x256 (Lee: paragraph [0074]).  By designating a largest size allowed for the luma coding block, the designated largest size acts as a threshold to determine if the block needs to be split in order to satisfy the size condition.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Naing et al. (US 20160345011 A1) in view of Lee et al. (US 20200236395 A1) in view of Li et al. (US 20180316929 A1).
Re claim 1, Naing discloses a method for video processing, comprising:
making a decision regarding a selective enablement of a decoder side motion vector derivation (DMVD) tool at a sub-block level, wherein the DMVD tool is used to refine motion information (Naing: paragraph [0081], the method includes deciphering a DMVD parameter representing whether a DMVD function for deriving a motion vector in a decoder is enabled from the bit stream); and
performing, based on the decision, a conversion between the current block and the bitstream representation (Naing: Fig. 1, input video converted to bitstream).
Naing does not specifically disclose dividing a current block into a plurality sub-blocks, if at least one condition of a size of the current block is met.  However, Lee discloses a coding system, wherein in order to determine the splitting rule, the image decoding apparatus 100 may determine a first permissible range of a size of the coding unit according to a ratio of a width to a height of the coding unit (Lee: paragraph [0065]).  In order to determine the splitting rule, the image decoding apparatus 100 may determine a second permissible range of a size of the coding according to the split shape mode of the coding unit (Lee: paragraph [0065]).  Also, the CTU may be hierarchically split into coding units based on split shape mode information obtained from a bitstream (Lee: paragraph [0077]).  At least one of 
Naing does not specifically disclose that if a height (H) or a width (W) of the current block is greater than a threshold (L), the current block is divided into multiple blocks, and wherein L is a positive integer.  However, Lee discloses that FIG. 10 illustrates that a shape into which a second coding unit is splittable is restricted when the second coding unit having a non-square shape, which is determined by an image decoding apparatus by splitting a first coding unit, satisfies a predetermined condition, according to an embodiment (Lee: paragraph [0026]).  Since Naing and Lee relate to coding using motion vector derivation, one of ordinary skill in the art at the time of filing would have fond it obvious to include the teachings of Lee with the system of Naing in order to reduce the amount of encoding information (Lee: paragraph [0007]).
Neither Naing nor Lee specifically discloses that the DMVD tool is a bi-directional optical flow tool which is used to refine a motion vector based on at least one gradient value corresponding to a sample in a reference block of the current block.  However, Li discloses a gradient based matching for motion search and derivation, wherein the disclosure describes techniques related to decoder-side motion vector derivation (DMVD), and the disclosure describes techniques related to refining a bi-predicted motion vector (MV) predictor using gradient information (Li: paragraph [0006]).  Since Naing, Lee, and Li relate to motion vector derivation, one of ordinary skill in the art at the time of filing would have found it obvious to combine the gradient information of Li with the system of Naing and Lee in order to improve motion estimation accuracy by refining bi-predicted motion vectors (Li: paragraph [0006]).
Re claim 5, Naing does not specifically disclose that L is predetermined.  However, Lee discloses that FIG. 10 illustrates that a shape into which a second coding unit is splittable is restricted when the second coding unit having a non-square shape, which is determined by an image decoding apparatus by splitting a first coding unit, satisfies a predetermined condition, according to an embodiment (Lee: 
Re claim 6, Naing does not specifically disclose that the width of the sub-block is min(L, W).  However, Lee discloses that FIG. 10 illustrates that a shape into which a second coding unit is splittable is restricted when the second coding unit having a non-square shape, which is determined by an image decoding apparatus by splitting a first coding unit, satisfies a predetermined condition, according to an embodiment (Lee: paragraph [0026]).  Lee discloses the largest size of the luma coding block indicated by the information about the largest size of the luma coding block may be one of 4x4, 8x8, 16x16, 32x32, 64x64, 128x128, and 256x256 (Lee: paragraph [0074]).  Since Naing and Lee relate to coding using motion vector derivation, one of ordinary skill in the art at the time of filing would have fond it obvious to include the teachings of Lee with the system of Naing in order to reduce the amount of encoding information (Lee: paragraph [0007]).
Re claim 7, Naing does not specifically disclose that the height of the sub-block is min(L, H).  However, Lee discloses that FIG. 10 illustrates that a shape into which a second coding unit is splittable is restricted when the second coding unit having a non-square shape, which is determined by an image decoding apparatus by splitting a first coding unit, satisfies a predetermined condition, according to an embodiment (Lee: paragraph [0026]).  Lee discloses the largest size of the luma coding block indicated by the information about the largest size of the luma coding block may be one of 4x4, 8x8, 16x16, 32x32, 64x64, 128x128, and 256x256 (Lee: paragraph [0074]).  Since Naing and Lee relate to coding using motion vector derivation, one of ordinary skill in the art at the time of filing would have fond it obvious to include the teachings of Lee with the system of Naing in order to reduce the amount of encoding information (Lee: paragraph [0007]).
Re claim 8, Naing discloses that the DMVD tool is enabled for each of the plurality of sub-blocks of the current block (Naing: paragraph [0194], coding method for coding a moving image in each block).
Re claim 9, Naing discloses that the sub-block is treated as a block and all operations required in the DMVD tool are performed for the sub-block (coding method for coding a moving image in each block).  
claim 10, Naing does not specifically disclose, wherein L = 64, wherein a size of the current block is 64x128, 128x64 or 128x128, and wherein a size of each of plurality of sub-blocks is 64x64.  However, Lee discloses the largest size of the luma coding block indicated by the information about the largest size of the luma coding block may be one of 4x4, 8x8, 16x16, 32x32, 64x64, 128x128, and 256x256 (Lee: paragraph [0074]).  Since Naing and Lee relate to coding using motion vector derivation, one of ordinary skill in the art at the time of filing would have fond it obvious to include the teachings of Lee with the system of Naing in order to reduce the amount of encoding information (Lee: paragraph [0007]).
Re claim 11, Naing does not specifically disclose, wherein L = 16.  However, Lee discloses the largest size of the luma coding block indicated by the information about the largest size of the luma coding block may be one of 4x4, 8x8, 16x16, 32x32, 64x64, 128x128, and 256x256 (Lee: paragraph [0074]).  Since Naing and Lee relate to coding using motion vector derivation, one of ordinary skill in the art at the time of filing would have fond it obvious to include the teachings of Lee with the system of Naing in order to reduce the amount of encoding information (Lee: paragraph [0007]).
Re claim 12, Naing does not specifically disclose, wherein L = 64, wherein a size of the current block is Nxl28 or 128xN, and wherein a size of both of the plurality of sub-blocks is Nx64 or 64xN, respectively.  However, Lee discloses that one CTB may be split into MxN coding blocks including MxN samples (M and N are integers) (Lee: paragraph [0070]).  Since Naing and Lee relate to coding using motion vector derivation, one of ordinary skill in the art at the time of filing would have fond it obvious to include the teachings of Lee with the system of Naing in order to reduce the amount of encoding information (Lee: paragraph [0007]).
Re claim 13, Naing discloses that L is signaled in the bitstream representation in a sequence parameter set (SPS), a picture parameter set (PPS), a picture header, a slice header, a tile group header, or a tile header (Naing: paragraph [0144]).
Re claim 14, Naing discloses that L is based on at least one of a size or a coding mode of the current block, a picture type, or a temporal layer index.  However, Lee discloses a coding system, wherein in order to determine the splitting rule, the image decoding apparatus 100 may determine a first permissible range of a size of the coding unit according to a ratio of a width to a height of the coding unit 
Re claim 15, Naing discloses that the conversion comprises generating the bitstream representation from the current block (Naing: Fig. 1, input video converted to bitstream).
Re claim 16, Naing discloses that the conversion comprises generating the current block from the bitstream representation (Naing: Fig. 17, bit stream converted to decoded video).
Claim 17 recites the corresponding apparatus for implementing the method of claim 1.  Accordingly, arguments analogous to those presented for claim 1 are applicable to claim 17.  Therefore, claim 17 has been analyzed and rejected with respect to claim 1 above.
Re claim 18, Naing does not specifically disclose that the DMVD tool is one of a decoder-side motion vector refinement (DMVR) tool which is used to refine a signaled motion vector based on at least one motion vector with an offset to the signaled motion vector, or a bi-directional optical flow tool which is used to refine a motion vector based on at least one gradient value corresponding to a sample in a reference block of the current block.  However, Lee discloses a coding system, wherein the MVD is compressed by the encoding end according to an MVR and the compressed MVD is reconstructed by the decoding end according to the MVR (Lee: paragraph [0293]).  Since Naing and Lee relate to coding using motion vector derivation, one of ordinary skill in the art at the time of filing would have fond it obvious to include the teachings of Lee with the system of Naing in order to reduce the amount of encoding information (Lee: paragraph [0007]).
Claim 19 recites the corresponding non-transitory computer-readable storage medium storing instructions that cause a processor to implement the method of claim 1.  Accordingly, arguments analogous to those presented for claim 1 are applicable to claim 19.  Therefore, claim 19 has been analyzed and rejected with respect to claim 1 above.
Claim 20 recites the corresponding non-transitory computer-readable recording medium storing a bitstream representation which is generated by a method performed by a video processing apparatus of claim 17.  Accordingly, arguments analogous to those presented for claim 17 are applicable to claim 20.  Therefore, claim 20 has been analyzed and rejected with respect to claim 17 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G FINDLEY whose telephone number is (571)270-1199.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER G FINDLEY/Primary Examiner, Art Unit 2482